Name: Commission Regulation (EEC) No 1175/84 of 27 April 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.5 . 84 Official Journal of the European Communities No L 116 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1175 / 84 of 27 April 1984 on the supply of various lots of butteroil as food aid requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), amended by Regulation (EEC) No 1886/ 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 5 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984 . For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . 3 ) OJ No L 134 , 31 . 5 . 1980 , p. 14 . &lt;) OJ No L 141 , 27 . 5 . 1981 , p. 5 . s ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 116 /2 Official Journal of the European Communities 1 . 5 . 84 ANNEX I Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient PAM 3 . Country of destination See Annex II 4 . Stage and place of delivery ' fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 160 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 5 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 3 Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient ( 2 ) : 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : Ã TA 93 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION ASSAB' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May . 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ¢ ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 4 ) 1 . 5 . 84No L 116 / 4 Official Journal of the European Communities Description of the lot C D 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 20 December 1983 2 . Recipient 3 . Country of destination ] Cape Verde 4 . Stage and place of delivery cif Mindelo cif Praia 5 . Representative of the recipient Empresa Publica de Abastecimento (EMPA), Praia , Cap Vert ( telex 54 EMPA CV) 6 . Total quantity 100 tonnes 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics   10 . Packaging five kilograms 11 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period  Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  1 . 5 . 84 Official Journal of the European Communities No L 116 / 5 Description of the lot E 1 . Programme 1983 ( a ) legal basis ' Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Uruguay 4 . Stage and place of delivery cif Montevideo 5 . Representative of the recipient Cruz Roja Uruguaya , Av. 8 de Octubre , 2990 Montevideo 6 . Total quantity x 25 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'URU-14 / ACCION DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / MONTEVIDEO' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 116 / 6 Official Journal of the European Communities 1 . 5 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 445 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging 'SUDAN 2644 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  1 . 5 . 84 Official Journal of the European Communities No L 116 / 7 Description of the lot G H 1 . Programme I ( a ) legal basis Council Regulation (EEC ) No 1312 / 80 Council Regulation (EEC) No 1401 / 81 (b ) purpose Council Regulation (EEC) No 1313 / 80 Council Regulation (EEC) No 1402 / 81 2 . Recipient 3 . Country of destination ^ Ghana 4 . Stage and place of delivery cif Tema 5 . Representative of the recipient Ambassade du Ghana , Rue Gachard 44 , B-1050 Bruxelles ( tel . 649 01 63 ) 6 . Total quantity 150 tonnes 100 tonnes 7 . Origin of the butteroil 8 . Intervention agency holding the stocks To be manufactured from intervention butter German 9 . Specific characteristics  10 . Packaging 200 kilograms ( 3 ) 1 1 . Supplementary markings on the packaging 'TO GHANA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 116 / 8 Official Journal of the European Communities 1 . 5 . 84 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j · Ghana 4 . Stage and place of delivery cif Tema 5 . Representative of the recipient Ambassade du Ghana , Rue Gachard 44 , B-1050 Bruxelles ( tel . 649 01 63 ) 6 . Total quantity 150 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 200 kilograms ( 3 ) 1 1 . Supplementary markings on the packaging 'TO GHANA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 1 . 5 . 84 Official Journal of the European Communities No L 116 / 9 Notes: 0 ) This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) In new, bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 4 ) Shipment to take place in 20-ft containers . Conditions : shippers , count, load and stowage (cls). ( 5 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrink cover . No L 116 / 10 Official Journal of the European Communities 1 . 5 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 160 50 PAM Tanzania Tanzania 2298 / Butteroil / Zanzibar / Action of the World Food Programme 110 PAM Tanzania A red ball of 30 cm diameter and : Tanzania 2247 / Butteroil / Dar es Salaam / Action of the World Food Programme